LON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Petitioner, Eric F. Wright, successfully passed the essay portion of the Louisiana Bar Examination. However, the Committee on Bar Admissions (“Committee”) declined to certify him for admission to the Bar based upon character and fitness concerns. On petitioner’s application to this court, we appointed a commissioner to take character and fitness evidence and authorized the Office of Disciplinary Counsel (“ODC”) to conduct an investigation into petitioner’s qualifications to be admitted to the bar.
The commissioner conducted a character and fitness hearing in April 2007, pursuant to Supreme Court Rule XVII, § 9(B). The commissioner received documentary evidence and heard testimony given by petitioner and his witnesses. At the conclusion of the hearing, the commissioner filed his report with this court, recommending that petitioner be conditionally admitted to the practice of law.
After considering the joint agreement of petitioner and the Committee,1 the evidence, and the law, we conclude petitioner, Eric F. Wright, is eligible to be conditionally admitted to the practice of law in Louisiana, subject to the following conditions:
|⅞1. The term of this conditional admission shall be for two years from the date of admission.
2. Petitioner shall request that the ODC appoint a practice monitor to supervise his professional activities during the period of this conditional admission. Petitioner shall comply with all reasonable requests of his practice monitor.
3. Petitioner shall be responsible for ensuring that bi-annual reports of his compliance with this condition are forwarded to the ODC. The reports shall be supported by appropriate documentary evidence.
4. Within thirty days prior to the expiration of the conditional admission, the ODC shall file a report in this court in which it shall recommend whether the conditional admission be allowed to terminate or be extended.
5. Petitioner shall cooperate with the ODC, and shall comply with any and all requirements imposed upon him by the ODC.
Should petitioner fail to make a good faith effort to satisfy these conditions, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated or he may be subjected to other discipline pursu*1251ant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.

. The Committee originally filed an objection to the commissioner’s recommendation, necessitating the setting of this case on the court’s docket for oral argument; however, at oral argument, the Committee implicitly withdrew its objection when the Director of Character and Fitness expressed his support for petitioner's admission to the practice of law.